DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
The information disclosure statement filed 15 November 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Item No. A6 of Non-Patent Literature Documents (Foreign Search Report on PCT PCT/IB2019/061455) does not have a corresponding submission of a legible copy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 9, line 2, “the erase commands” lack sufficient antecedent basis.
	Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-6, 8, 10-11 and 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6, 8, 10-11 and 13-20 of U.S. Patent No. 11,175,850.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8, 10-11 and 13-20 of U.S. Patent No. 11,175,850 contain every element of claims 1-6, 8, 10-11 and 13-20 of the instant application and thus anticipate claims 1-6, 8, 10-11 and 13-20 of the instant application. Claims 1-6, 8, 10-11 and 13-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per independent claim 1, claim 1 of Patent No. 11,175,850 as shown in the table below contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
Instant Application 17/526,971
Patent 11,175,850
1. A method for managing a Solid-State Drive (SSD), comprising:

1. A method for managing selective erasure in a Solid State Drive (SSD), comprising:

receiving, by a controller of the SSD from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD;
and
receiving, by a controller of the SSD from a host, a
selective erase command, wherein the selective erase command includes a logical address of data stored in
the SSD; and

in response to receiving the selective erase command, erasing blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed independently of a garbage collection or write
operation.

in response to receiving the selective erase command:




erasing the blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed independently of a garbage collection or write operation.


Per claim 2, claim 2 of Patent No. 11,175,850 contains every element of claim 2 of the instant application and as such anticipates claim 2 of the instant application.
Per claim 3, claim 3 of Patent No. 11,175,850 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Per claim 4, claim 4 of Patent No. 11,175,850 contains every element of claim 4 of the instant application and as such anticipates claim 4 of the instant application.
Per claim 5, claim 5 of Patent No. 11,175,850 contains every element of claim 5 of the instant application and as such anticipates claim 5 of the instant application.
Per claim 6, claim 6 of Patent No. 11,175,850 contains every element of claim 6 of the instant application and as such anticipates claim 6 of the instant application.
Per claim 8, claim 8 of Patent No. 11,175,850 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.
Per claim 10, claim 10 of Patent No. 11,175,850 contains every element of claim 10 of the instant application and as such anticipates claim 10 of the instant application.
Per claim 11, claim 11 of Patent No. 11,175,850 contains every element of claim 11 of the instant application and as such anticipates claim 11 of the instant application.

Per independent claim 13, claim 13 of Patent No. 11,175,850 as shown in the table below contains every element of claim 13 of the instant application and as such anticipates claim 13 of the instant application.
Instant Application 17/526,971
Patent 11,175,850
13. A Solid State Drive (SSD), comprising:
 13. A Solid State Drive (SSD), comprising:

a non-volatile memory; and
a non-volatile memory; and

a controller configured to:
a controller configured to:
receive, from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD; and
receive, from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD; and
in response to receiving the selective erase command, erase blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed  independently of a garbage collection or write operation.
in response to receiving the selective erase command:




erase the blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed  independently of a garbage collection or write operation.


Per claim 14, claim 14 of Patent No. 11,175,850 contains every element of claim 14 of the instant application and as such anticipates claim 14 of the instant application.
Per claim 15, claim 15 of Patent No. 11,175,850 contains every element of claim 15 of the instant application and as such anticipates claim 15 of the instant application.
Per claim 16, claim 16 of Patent No. 11,175,850 contains every element of claim 16 of the instant application and as such anticipates claim 16 of the instant application.
Per claim 17, claim 17 of Patent No. 11,175,850 contains every element of claim 17 of the instant application and as such anticipates claim 17 of the instant application.

Per independent claim 18, claim 18 of Patent No. 11,175,850 as shown in the table below contains every element of claim 18 of the instant application and as such anticipates claim 18 of the instant application.
Instant Application 17/526,971
Patent 11,175,850
18. A non-transitory computer-readable medium storing computer-readable instructions, such that when executed, causes a controller of a Solid State Drive (SSD) to:
18. A non-transitory computer-readable medium storing computer-readable instructions such that when executed
causes a controller of a Solid State Drive (SSD) to:
receive, from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD; and
receive, from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD; and
in response to receiving the selective erase command, erase blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed  independently of a garbage collection or write operation.
in response to receiving the selective erase command:




erase the blocks that are identified using the logical address included in the selective erase command, such that receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed  independently of a garbage collection or write operation.


Per claim 19, claim 19 of Patent No. 11,175,850 contains every element of claim 19 of the instant application and as such anticipates claim 19 of the instant application.
Per claim 20, claim 20 of Patent No. 11,175,850 contains every element of claim 20 of the instant application and as such anticipates claim 20 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C 102(a)(2) as being anticipated by Hutchison et al. [US 2011/0161560 A1] (hereinafter “Hutchison”).
	Independent Claims:
	Per claim 13, Hutchison teaches a Solid State Drive (SSD) (see Fig. 1, memory system 20), comprising:
a non-volatile memory (see Fig. 1, flash memory 200); and
a controller (see Fig. 1, controller 100) configured to:
receive, from a host, a selective erase command, wherein the selective erase command includes a logical address of data stored in the SSD (see paragraph [0030], host 10 issuing an erase command identifying a range of addresses covering one or more logical sectors, or one or more logical groups); and
in response to receiving the selective erase command, erase blocks that are
identified using the logical address included in the selective erase command, such that
receipt of the selective erase command results in the blocks being erased by the controller in an erase operation that is performed independently of a garbage collection or write operation (see paragraphs [0029]-[0030] and [0032], metablocks from “b” to “n-1” are physically erased as a result of receiving the host erase command, the metablocks identified through a mapping between logical groups and metablocks, and the physical erase operation is performed not as a part of a garbage collection or write operation).
	Per claim 1, the claim is the method claim corresponding to the Solid State Drive claim 13, and is rejected on the same grounds mutatis mutandis.
	Per claim 18, the claim is the computer-readable medium claim corresponding to the Solid State Drive claim 13, and is rejected on the same grounds mutatis mutandis (see paragraph [0024], lines 10-13 for firmware implementation of functions of the controller 100; see paragraph [0027] for the memory manager containing software modules for managing erase, read and write operations).
	Dependent Claims:
	Per claim 2, Hutchison further teaches identifying, by the controller, the blocks in which one or more pages specified by the logical address that is included in the selective erase command are located based on a mapping table that maps the logical address to the one or more pages (see paragraphs [0025], [0029] and [0032], and Figs. 2-4, the controller identifies metablocks based on the host logical addresses through the logical to physical directories, the logical addresses can map to addresses of specific physical sectors of the metablocks, see Fig. 4, start of erase is not at the beginning of metablock a, but a physical sector partway though metablock a), wherein valid data, or invalid data, or both valid data and invalid data are physically stored in the one or more pages (see Fig. 4 and paragraph [0045] for valid host data); and
maintaining, by the controller, the mapping table that maps the logical address to
the one or more pages (see Figs. 2-4 and paragraphs [0025]-[0032], [0058], the logical address is mapped to metablocks comprising physical sectors, and the erase pattern specified by the host erase sector command may span less than a metablock, or may be non-aligned with metablocks; also specifically see paragraph [0028], a metablock has N physical sectors storing N logical sectors of data of a logical group, and see paragraph [0026], lines 2-5, host addresses data in units of logical sectors--these teachings imply a mapping/translation between the logical sectors and the physical sectors).
	Per claim 3, Hutchison further teaches maintaining the mapping table comprises mapping the logical address to a list of physical addresses; and each of the list of physical addresses corresponds to a respective one of the one or more pages (see paragraph [0028], a metablock has N physical sectors storing N logical sectors of data of a logical group, see paragraph [0026], lines 2-5, host addresses data in units of logical sectors--these teachings imply a mapping/translation between the logical sectors and the physical sectors).
	Per claim 4, Hutchison further teaches maintaining the mapping table comprises marking a page as invalid by marking a physical address corresponding to the page in the list of physical addresses as containing invalid data (see paragraph [0045], lines 5-6, the host writes valid data to any sector in the LBA range; see paragraph [0053], line 16, “new valid sector”—if a sector with valid data is marked valid sector, then it would imply that sectors with invalid data are marked as invalid).
	Per claim 6, Hutchison further teaches the logical address is a logical block address (LBA) (see paragraphs [0033]-[0034] for LBA).
	Per claim 8, Hutchison further teaches the selective erase command corresponds to erasing data mapped to a range of logical addresses; and the range of logical addresses comprises at least the logical address and one or more additional logical addresses (see paragraph [0030], the host erase command identifies a range of addresses covering one or more logical sectors, or one or more logical groups).
	Per claim 10, Hutchison further teaches the selective erase command identifies the logical address (see paragraph [0030], the host erase command identifies a range of addresses covering one or more logical sectors, or one or more logical groups).
	Per claim 11, Hutchison further teaches the mapping table comprises a Logical-to-Physical (L2P) mapping table that maps the logical address to one or more invalid pages in addition to mapping the logical address to one or more valid pages (see paragraph [0028], a metablock has N physical sectors storing N logical sectors of data of a logical group, see paragraph [0026], lines 2-5, host addresses data in units of logical sectors--these teachings imply a mapping/translation between the logical sectors and the physical sectors; also see paragraph [0045], lines 5-6, the host writes valid data to any sector in the LBA range; see paragraph [0053], line 16, “new valid sector”--these teachings imply a sector may be valid or invalid).
	Per claim 12, Hutchison further teaches the mapping table comprises block metadata (see paragraph [0029], the mapping information is maintained in a set of logical to physical directories--the translation/mapping entries may be viewed as metadata).
	Per claims 14-15, the claims are the SSD claims corresponding to the method claims 3-4, and are rejected on the same grounds mutatis mutandis.
	Per claim 19, the claim is the computer-readable medium claim corresponding to the method claim 3, and is rejected on the same grounds mutatis mutandis
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison, and further in view of Cohen et al. [US 20140047170 A1] (hereinafter “Cohen”).
	Per claim 9, Hutchison does not specifically teach sending a selective erase command response to the host in response to execution of all of the erase commands on each of the blocks in which the one or more pages mapped to the logical address are located.  Cohen, in an analogous art, teaches a similar invention for selectively erasing blocks of a SSD, wherein when the erase operation is complete a response is sent to the host to acknowledge the completion (see Cohen, paragraph [0054], lines 20-22).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Hutchison and Cohen in order to inform Hutchison’s host of the completion of the erase operation it requested.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 16-17 and 20 are not rejected in view of the cited prior art references but are have pending double patenting rejections.  The claims may be allowable subject matter if the corresponding double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 5, the cited prior art references fail to teach or sufficiently suggest: 1) maintaining the mapping table comprises: receiving a write command corresponding to updating first data at a first logical address mapped to a first page; 2) in response to receiving the write command, writing updated first data to a second page; 3) adding a second physical address corresponding to the second page to the list of physical addresses; and marking the first page as invalid.
	Per claim 7, the cited prior art references fail to teach or sufficiently suggest: 1) erasing the blocks in which the one or more pages mapped to by the logical address are located based on the mapping table comprises: identifying the one or more pages by looking up the logical address in the mapping table; 2) identifying the blocks in which the one or more pages are located; 3) identifying pages in the blocks which contain valid data other than the one or more pages; 4) copying the pages in the blocks which contain valid data to new blocks; and 5)  executing an erase command on each of the blocks in which the one or more pages mapped to the logical address are located.
	Per claims 16-17, the claims are the SSD claims corresponding to the method claims 5 and 7.
	Per claim 20, the claim is the computer-readable medium claim corresponding to the method claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

9 September 2022